Citation Nr: 0116052	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a lumbar spine disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board remanded this case 
back to the RO in September 2000 for clarification as to a 
Board hearing request.  The veteran was subsequently afforded 
a VA Travel Board hearing in April 2001.  During that 
hearing, he submitted new medical evidence in support of his 
claim, along with a waiver of his right to RO review of that 
evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's lumbar spine disorder is productive of 
tenderness and minimal limitation of motion, with discomfort 
noted only at extremes of motion .


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO afforded the veteran a comprehensive VA examination in 
April 1998, and he reported during his April 2001 Travel 
Board hearing that the results of this examination were 
reflective of his current disability.  Moreover, during this 
hearing, the veteran indicated that there were no additional 
pertinent medical records beyond those currently contained in 
the claims file.

The Board is also satisfied that the RO's actions in this 
case reflect fundamental compliance with the newly enacted 
notice provisions of the VCAA.  Specifically, in its December 
1998 Statement of the Case, the RO notified the veteran of 
the type of evidence that would be needed to support his 
claim.  While the new notice provisions of the VCAA were 
enacted subsequent to this issuance, the Board finds that no 
prejudice to the veteran should result from the Board's 
adjudication of his claim at the present time and that a 
further remand is not warranted.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

In this case, the RO initially granted service connection for 
a lumbar spine disorder in a July 1998 rating decision on the 
basis that this disability was directly related to service.  
A 10 percent evaluation was assigned, effective from March 
1998.  This evaluation has since remained in effect and is at 
issue in this case.

The RO based the initial 10 percent evaluation on the results 
of the veteran's April 1998 VA spine examination.  During 
this examination, the veteran reported that his low back 
disorder was productive of significant pain after walking 
approximately 2.5 blocks, precluded lifting more than 10 
pounds, and limited sitting in one position to approximately 
25 to 30 minutes and standing in one position to 
approximately 20 minutes.  The veteran stated that he was not 
limited in performing minor household tasks, but he had 
trouble maneuvering his self-propelled lawn mower.  Also, the 
veteran described his pain as constant, without flare-ups 
except as related to overexertion.

The examination revealed no neurological deficits, and the 
veteran's back was nontender without palpable spasm.  Range 
of motion testing revealed forward flexion to 80 degrees, 
with an additional six degrees elicited with discomfort; 
backward extension to 18 degrees, with an additional four 
degrees elicited with discomfort; left lateral flexion to 62 
degrees, with an additional eight degrees elicited with 
discomfort; right lateral flexion to 56 degrees, with an 
additional four degrees elicited with discomfort; left 
twisting to 25 degrees, with an additional ten degrees 
elicited with discomfort; and right twisting to 20 degrees, 
with an additional ten degrees elicited with discomfort.  X-
rays revealed narrowing of the intervertebral disc spaces of 
L5-S1, with sacralization, and mild scoliosis of the lumbar 
spine.  The diagnoses were degenerative disc disease and 
scoliosis of the lumbar spine.

A February 2001 treatment report from George Mansour, M.D., 
reflects the veteran's complaints of lumbar radiculopathy and 
indicates the presence of paralumbar muscle tenderness, 
especially on the right side, without neurological 
abnormalities.  No muscle spasms were described.

During his April 2001 VA Travel Board hearing, the veteran 
indicated that he was currently taking Motrin for his back 
pain, which would radiate to the right lower extremity.  The 
veteran also reported muscle spasms and problems with 
lifting.  Additionally, the veteran noted that he was 
currently working in a "[p]retty much" full-time capacity 
as a consultant. 
  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West. 12 Vet. App 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's lumbar spine disability at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2000).  Under this code section, a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is in 
order in cases of muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position. 

In this case, the Board is aware that the veteran's low back 
disorder is productive of tenderness and minimally limited 
range of motion.  The Board notes that the veteran has 
complained of muscle spasms, but no spasm was revealed on his 
April 1998 VA examination or reported by his private 
physician.  As such, the specific criteria for a 20 percent 
evaluation under Diagnostic Code 5295 have not been met.  As 
to the veteran's discomfort on motion, the Board notes that 
his VA examination revealed lumbar spine motion to an extent 
that would be considered no more than slightly limited in 
degree even before reaching the extremes of motion producing 
discomfort.  Therefore, even in view of the provisions of 
38 U.S.C.A. §§ 4.40 and 4.45 (2000), which address painful 
motion and functional loss due to pain, the Board finds that 
a higher evaluation due to such symptomatology is not in 
order.  See Diagnostic Code 5292 (under which a 20 percent 
evaluation is warranted in cases of moderate limitation of 
lumbar spine motion).  The Board recognizes the veteran's 
sincere belief in the merits of his claim and has considered 
his subjective complaints of pain; however, the objective 
findings as demonstrated by the medical evidence do not 
support a higher evaluation for his back disability.

The Board has considered all potentially applicable 
diagnostic codes in deciding the veteran's claim.  While the 
Board is aware that the veteran has been diagnosed with 
degenerative disc disease, this disorder has not been shown 
to be more than mild in degree and, particularly in view of 
the veteran's report of the absence of flare-ups outside of 
exertion, has not produced recurrent attacks.  Therefore, a 
20 percent evaluation under Diagnostic Code 5293 is not in 
order.  There also no evidence of a lumbar spine fracture 
accompanied by demonstrable deformity, as would warrant an 
additional 10 percent evaluation under Diagnostic Code 5285); 
or ankylosis of the lumbar spine, which would warrant 
consideration of a higher evaluation under Diagnostic Codes 
5286 and 5289.

In short, there is no evidence of record suggesting that the 
initially assigned 10 percent evaluation does not adequately 
contemplate the extent of the veteran's lumbar spine disorder 
at all times during the pendency of this appeal.  See 
Fenderson v. West, supra.  Therefore, the preponderance of 
the evidence is against the veteran's claim for a higher 
initial evaluation.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected lumbar spine disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  In 
fact, the veteran reported that he was employed on an 
essentially full-time basis during his April 2001 VA Travel 
Board hearing.  Moreover, there is no indication that this 
disorder has necessitated any periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a lumbar spine disorder have not been met.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

